        DATE:         1/19/2021                               CASE NUMBER    6:21-MJ-00029-KNM
    LOCATION:         Tyler                                   UNITED STATES OF AMERICA
       JUDGE:         K. Nicole Mitchell                      V.
   DEP.CLERK:         Lisa Hardwick                           RYAN TAYLOR NICHOLS
   RPTR/ECRO:         Lisa Hardwick
         USPO:        Nathan Manley                           AUSA                      DEFENSE COUNSEL
INTERPRETER:          ---------------------------------       RYAN LOCKER               BUCK FILES
  START TIME:         11:11 a.m.
     END TIME:        11:21 a.m.

                                    INITIAL APPEARANCE RULE 5c
                                          (via video conference)


☒   Initial Appearance called                             ☒   Initial appearance held

☒   Dft appears with counsel                              ☐   Dft appears without counsel

☒   Date of Arrest: 1/18/21                               ☒   Dft’s first appearance with counsel

☒   Dft advised of charges                                ☒   Dft advised of right to counsel

☒   Dft advised of maximum penalties                      ☒   Dft advised of right to remain silent

☒   Dft retained counsel                                  ☐   Court finds Dft eligible and appoints:


☒   Govt moved for Detention                              ☒   Gvt Oral Motion for Continuance of
                                                              Detention Hearing
    Waiver of Detention and Preliminary Hearing
☐   in this district but reserves the right to reopen
    in the prosecuting district.
                                                          ☒   Waiver of Rights and Consent to Proceed by
                                                              Video Conference
    Order of Temporary Detention: Detention
☒   Hearing and Preliminary Hearing set for
    1/22/21 at 1:30 p.m.
                                                          ☒   Dft advised of Rule 20 Transfer


☐   Order of Detention                                    ☐   Dft waived Hearing on Identity

☒   Dft remanded to the custody of the U.S.
    Marshals                                              ☐   Order of Commitment signed
